Citation Nr: 0121088	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-43 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for status post fusion 
L-4 to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1978 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  The appellant currently 
resides within the jurisdiction of the North Little Rock, 
Arkansas VARO.    

In an August 2000 decision, the RO denied the appellant's 
claim of entitlement to service connection for a depressive 
disorder, as secondary to the service-connected low back 
disability.  Moreover, in an October 2000 decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a generalized anxiety disorder, with dysthymic 
disorder (claimed as depression), as secondary to the 
service-connected low back disability.  There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement.  Accordingly, the claim for 
service connection for a generalized anxiety disorder, with 
dysthymic disorder (claimed as depression), as secondary to 
the service-connected low back disability, is not before the 
Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In October 1985, the appellant underwent a VA examination.  
At that time, he was diagnosed with back pain.  X-rays of the 
appellant's lumbosacral spine were interpreted as showing 
spondylosis and spondylolisthesis of L-5 over S-1.  

In a November 1985 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
chronic lumbosacral strain and assigned a zero percent 
disabling rating under Diagnostic Code 5262.  At that time, 
the RO stated that during service, the appellant complained 
of recurrent low back pain due to strain after lifting.  
According to the RO, subsequent complaints were noted.  

In a July 1990 decision, the Board concluded that the 
schedular criteria for a 10 percent disabling rating for the 
appellant's service-connected chronic lumbosacral strain had 
been met.  At that time, the Board determined that the 
evidence of record showed that there was characteristic pain 
on motion of the lumbosacral spine, but that there was no 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  Thus, as per 
the Board's July 1990 decision, the RO, in an October 1992 
rating action, increased the appellant's rating for his 
service-connected lumbosacral strain from zero percent to 10 
percent disabling under Diagnostic Code 5295.  

In November 1992, the RO received a VA Hospital Summary which 
showed that the appellant was hospitalized from February to 
March 1991.  According to the Summary, during the appellant's 
hospitalization, he was diagnosed with L5-S1 
spondylolisthesis with back pain and underwent an L-4 to 
sacrum posterior instrumentation and fusion, with right iliac 
crest bone graft.  

A VA examination was conducted in November 1992.  At that 
time, the appellant stated that in 1982, while he was 
stationed in Germany, he was involved in an automobile 
accident and injured his back.  The appellant indicated that 
subsequent to the injury, he suffered from chronic back pain.  
Following the physical examination, he was diagnosed with low 
back pain secondary to spondylolysis and spondylolisthesis, 
possibly traumatic in origin.  

In a December 1992 rating action, the RO stated that 
according to the appellant's service medical records, in June 
1982, he was treated after complaining of back pain.  
Subsequent x-rays of the appellant's lumbosacral spine were 
interpreted as showing spondylolysis and spondylolisthesis, 
and it was noted that the appellant had a history of a fall 
in October 1979, with subsequent trauma of the lower back.  
Thus, in light of the above, the RO concluded that the 
appellant's currently diagnosed spondylolysis and 
spondylolisthesis were incurred in service and were a part of 
his service-connected lumbosacral strain.  Accordingly, the 
RO recharacterized the appellant's service-connected chronic 
lumbosacral strain as status post fusion L-4 to sacrum, with 
lumbosacral spondylolisthesis and spondylolysis, and 
increased the rating from 10 percent to 20 percent under 
Diagnostic Code 5293.  

A VA Discharge Summary shows that in February 1994, the 
appellant was hospitalized and underwent removal of pedicle 
screws and plates from his lumbar spine.  At that time, it 
was noted that the appellant had been recently treated after 
complaining of continued back pain, status post L5-S1 
posterior instrumentation and fusion for grade I 
spondylolisthesis.  The possibility of pain from retained 
hardware was discussed with the appellant and he elected to 
undergo hardware removal.  Following the surgery, he was 
diagnosed with painful hardware, status post posterior 
instrumentation and fusion of lumbar spine.   

In a December 1996 decision, the Board remanded this case.  
At that time, the Board requested that the appellant be 
afforded a VA examination by a board certified neurologist, 
if possible, to ascertain the nature, severity, and 
manifestations of his low back disability.  The Board also 
requested that the appellant undergo a VA examination 
conducted by a board certified orthopedic physician, if 
possible, to ascertain the nature, severity, and 
manifestations of his low back disability.  

Operation Reports from the VA Medical Center (VAMC) in Kansas 
City, Missouri, show that on March 27, 1997, March 26, 1997, 
and April 2, 1997, the appellant had lumbar epidural steroid 
injections for his low back pain.  

In March 1998, the appellant underwent a VA neurological 
examination.  At that time, he stated that in 1991, he had 
undergone a surgical fusion at L-4 in his sacral region.  The 
appellant indicated that he also had Steffee plates put in 
which were removed in 1993 or 1994.  He noted that there had 
been no significant improvement since his surgery.  According 
to the appellant, at present, he was in constant pain with 
occasional severe exacerbations.  He reported that he could 
not bend, turn, or twist because of the severity of the pain.  
The appellant also complained of pain in his left lower 
extremity, and that he had numbness which went from his back 
all the way to his left foot.  According to the appellant, he 
had approximately one episode every three weeks or so where 
his lower back pain would radiate to his left lower 
extremity, along with numbness and tingling.  The appellant 
stated that he had used a transcutaneous electrical nerve 
stimulation (TENS) unit, along with pain medications, and 
that he had had epidural blocks which only helped him for a 
couple of months.  

Following the physical examination, the appellant was 
diagnosed with low back pain.  The examining physician noted 
that the appellant had given a history which was suggestive 
of intermittent radiculopathy.  However, the examiner stated 
that there was no significant neurological deficit such as 
weakness, muscular atrophy or asymmetry of reflexes to 
suggest that he had any significant lumbar radiculopathy.  
According to the examiner, the appellant's sensory deficit 
was most likely because of peripheral neuropathy which was 
confirmed on electromyogram nerve conduction studies which 
were performed in January 1996.  It was the examiner's 
opinion that the appellant's peripheral neuropathy was most 
likely because of his diabetes and not related to his 
service-connected left leg or back injuries.  The examiner 
indicated that although the appellant seemed to be having 
significant problems because of his back injuries, it was his 
opinion that they were mostly musculoskeletal in nature, 
rather than neurological.  

A VA spine examination was conducted in May 1998.  At that 
time, examination of the appellant's lumbar spine revealed 
mild tenderness over the lumbar vertebral bodies and mild 
tenderness over the posterior superior iliac spine (PSIS).  
There was mild paravertebral spasm which was sustained to 
some extent on left and right lateral bending.  Following the 
physical examination, the examining physician stated that the 
appellant exhibited the residuals of previous fusion from L-4 
to the sacrum.  The examiner noted that according to current 
radiographs, there was still residual spondylolisthesis 
between L5-S1.  Although there were no signs of radiculopathy 
or nerve irritation, it was the examiner's opinion that the 
appellant's complaints of low back pain were valid and 
reflected the previous diagnosis of spondylolisthesis and the 
residuals of attempted lumbosacral spine fusion.  The 
examiner indicated that the weakness in the appellant's left 
lower extremity more likely reflected his service-connected 
tibia fracture than his spondylolisthesis and subsequent 
surgical fusion.

A VA medical statement from J.M. Malik, M.D., Ph.D., Chief, 
Neurosurgery Section, John L. McClellan Memorial Veterans 
Hospital, dated in September 1998, shows that at that time, 
Dr. Malik indicated that he had reviewed an outside magnetic 
resonance imaging (MRI) scan from Baxter Regional Hospital.  
Dr. Malik interpreted the MRI as showing a diffuse disc bulge 
at L3-4 which, in combination with some facet proliferation, 
produced some degree of spinal stenosis at that level.  There 
was degenerative disc disease at L3-4, L4-5, and L5-S1.  At 
L5-S1, there was grade I spondylolisthesis.  A posterior 
lateral fusion mass was present at L4-5.  The Board notes 
that although the evidence of record includes a copy of the 
MRI report from Baxter Regional Hospital, the copy is 
illegible.  

In a May 1999 rating action, the RO increased the appellant's 
rating for his service-connected status post fusion L-4 to 
sacrum, with lumbosacral spondylolisthesis and spondylolysis, 
from 20 percent to 40 percent disabling under Diagnostic Code 
5293.

A private medical statement from M.B. Cox, D.O., dated in 
February 2000, shows that at that time, Dr. Cox indicated 
that he had been treating the appellant since September 1998 
for low back pain with radiation down the left leg and into 
the groin.  Dr. Cox stated that recently, the appellant had 
also had neck and right shoulder pain with numbness of the 
right arm.  According to Dr. Cox, the appellant had been 
diagnosed with the following: (1) post lumbar fusion, (2) 
strain of the cervical, lumbar and sacral spine, pelvis, and 
right first rib, (3) somatic dysfunction of the cervical, 
thoracic, lumbar, sacral, pelvis, head, and first rib, and 
(4) ligament laxity of the cervical, lumbar, sacral and 
pelvis.  Dr. Cox noted that the appellant had responded well 
to treatment, with a noted decrease in pain in all areas.  

In April 2000, the appellant underwent a VA examination which 
was conducted by J. Scott Keller, P.A.  At that time, the 
appellant stated that he had chronic low back pain which 
radiated down both legs to his feet.  The appellant noted 
that he occasionally used a back brace.  Following the 
physical examination, the diagnoses included the following: 
(1) degenerative disc disease at L-4, L-5, (2) first degree 
spondylolisthesis at L5-S1, and (3) chronic lumbosacral 
strain.  

The Board notes that under Diagnostic Code 5293, a 60 percent 
rating is for application where there is pronounced 
impairment with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Therefore, in light of the above, the Board is of 
the opinion that another VA examination, as specified in 
greater detail below, should be performed.  The statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).    

The Board further notes that in the appellant's April 2000 VA 
examination, the examiner stated that he would check "an MRI 
scan performed [in] September 1999 versus CT scan performed 
recently to evaluate the integrity" of the appellant's back.  
The examiner also indicated that an electromyograph (EMG) 
study was performed on February 1, 2000 and revealed evidence 
of left S1 radiculopathy "by H. reflexes not confirmed by 
EMG."  The Board observes that the evidence of record is 
negative for any September 1999 MRI scan, recent CT scan, or 
February 2000 EMG study.  In addition, the Board also notes 
that in the September 1998 statement from Dr. Malik, Dr. 
Malik stated that in order to obtain a better understanding 
of the appellant's recent MRI report from Baxter Regional 
Hospital, a computed tomography (CT) myelogram of the 
appellant's lumbar spine should probably be obtained.  
However, the Board notes that the evidence of record is 
negative for any subsequent CT myelogram and as such, it is 
unclear as to whether the appellant underwent a subsequent CT 
myelogram.  Thus, inasmuch as the VA is on notice of the 
existence of additional VA records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documented 
information that the medical records cannot be obtained, the 
Board determines that further development in this regard is 
warranted.

Finally, the Board notes that the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities is deemed inextricably 
intertwined with the issue of entitlement to an increased 
rating for status post fusion L-4 to sacrum, with lumbosacral 
spondylolisthesis and spondylolysis.  Thus, the Board's 
review of that issue is deferred pending the remand 
development requested pertinent to the appellant's increased 
evaluation claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him in recent years for his 
low back disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured, to 
specifically include the September 1999 
MRI scan report, the CT scan referred to 
in the appellant's April 2000 VA 
examination, the February 2000 EMG study, 
the CT myelogram referred to in Dr. 
Malik's September 1998 statement, if 
performed, any medical treatment records 
from Dr. Cox, and a legible copy of the 
appellant's September 1998 MRI report.  
The RO should also inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000)(to be codified at 38 U.S.C. § 5103A 
(b)(2)).

3.  Thereafter, the RO should schedule the 
appellant for a comprehensive VA 
examination by a neurologist, board 
certified, if possible, to determine the 
nature and severity of his service-
connected low back disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All testing deemed 
necessary, to include x-rays, should be 
performed.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  It is further requested that 
the examiner specifically report the 
absence or presence (to include severity 
and frequency) of any symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  A complete 
rationale for any opinion expressed should 
be included in the examination report. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).       

5.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.   

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




